Exhibit 21 SERVOTRONICS, INC. SUBSIDIARIES OF REGISTRANT Name and address of each member Employer ID No. Servotronics, Inc. P.O. Box 300 Elma, New York 14059-0300 16-0837866 Ontario Knife Company 26 Empire Street Franklinville, New York 14737 16-0578540 Queen Cutlery Company 507 Chestnut Street Titusville, Pennsylvania 16354 25-0743840 G.N. Metal Products, Inc. P.O. Box 300 Elma, New York 14059-0300 16-0964682 SVT Management, Inc. P.O. Box 300 Elma, New York 14059-0300 16-1037766 MRO Corporation P.O. Box 300 Elma, New York 14059-0300 16-1230799 TSV ELMA, Inc. P.O. Box 300 Elma, New York 14059-0300 16-1415699 87 South Main Corp. P.O. Box 300 Elma, New York 14059-0300 20-2776383 King Cutlery, Inc. P.O. Box 300 Elma, New York 14059-0300 33-1112061 TSV Franklinville, Inc. P.O. Box 300 Elma, New York 14059-0300 52-2364297 Aero Metal Products, Inc. P.O. Box 300 Elma, New York 14059-0300 27-1143686
